     Case 1:20-cv-00611-DAD-EPG Document 21 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   AARON KEITH BENZIGER, JR.,                        No. 1:20-cv-00611-DAD-EPG
12                      Plaintiff,
13          v.                                         ORDER ENTERING JUDGMENT AGAINST
                                                       DEFENDANT CITY OF LIVINGSTON AND
14   CITY OF LIVINGSTON, et al.,                       SETTING FILING DEADLINE FOR
                                                       PLAINTIFF’S MOTION FOR ATTORNEYS’
15                      Defendants.                    FEES AND COSTS
16                                                     (Doc. No. 20)
17

18          On March 17, 2019, plaintiff Aaron Keith Benziger, Jr., filed a notice of acceptance of

19   defendants’ Federal Rule of Civil Procedure 68 offer of judgment. (Doc. No. 20.)

20          Under Federal Rule of Civil Procedure 68(a), a defendant may serve an offer to allow

21   judgment on specified terms to the opposing party at least two weeks before trial. Fed. R. Civ. P.

22   68(a). Any acceptance by the opposing party of the offer must be made through written notice.

23   Id. Thereafter, “either party may then file the offer and notice of acceptance, plus proof of

24   service.” Id.

25          Here, defendants City of Livingston, Livingston Police Chief Ruben Chavez, and

26   Livingston Police Office Thomas Griffin served plaintiff with a Rule 68 offer of judgment on

27   March 16, 2021 in the amount of $20,001.00, plus reasonable attorneys’ fees and costs in an

28   amount to be determined by the court upon a noticed motion. (See Doc. No. 20-1 at 1–2.)
                                                      1
     Case 1:20-cv-00611-DAD-EPG Document 21 Filed 03/22/21 Page 2 of 2


 1   Plaintiff accepted the offer in writing on March 17, 2021. (Doc. No. 20.) Plaintiff now requests

 2   that judgment be entered in favor of plaintiff and against defendant City of Livingston in the sum

 3   of $20,001.00, and that the matter of reasonable attorneys’ fees and costs be reserved, to be

 4   determined by the court on motion. (Id.) Defendants also reserved the right to oppose plaintiff’s

 5   motion for attorneys’ fees and costs. (Doc. No. 20-1 at 3.)

 6          Accordingly,

 7          1.      The Clerk of the Court is directed to enter judgment in favor of plaintiff and

 8                  against defendant City of Livingston in the amount of $20,001.00, plus reasonable

 9                  attorneys’ fees and costs (Doc. No. 20);

10          2.      Plaintiff’s motion for attorneys’ fees and costs shall be filed within 60 days of the

11                  date of this order and shall be noticed for a hearing consistent with the

12                  undersigned’s Standing Order in Civil Cases (Doc. No. 3-1) and Standing Order in

13                  Light of the Ongoing Judicial Emergency in the Eastern District of California

14                  (Doc. No. 3-2); and

15          3.      Defendants’ opposition, or statement of non-opposition, to plaintiff’s motion for

16                  attorneys’ fees and costs, shall be filed in compliance with Local Rule 230.

17   IT IS SO ORDERED.
18
        Dated:     March 22, 2021
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                      2
